In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1442V
                                     Filed: August 23, 2018
                                         UNPUBLISHED


    DONNA HUDDY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Lynn Elizabeth Ricciardella, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On November 2, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza (“flu”) vaccine administered on
September 23, 2015. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On March 22, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On August 22, 2018, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $131,280.57
comprised of $122,500.00 for pain and suffering, $1,780.57 for past unreimbursed

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
expenses, and $7,000.00 for lost wages. Proffer at 1. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Based on the record as a
whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $131,280.57 in the form of a check payable to
petitioner, Donna Huddy. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                      IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                OFFICE OF SPECIAL MASTERS


    DONNA HUDDY,

                      Petitioner,

    v.                                                      No. 16-1442V
                                                            Chief Special Master Dorsey
    SECRETARY OF HEALTH AND                                 ECF
    HUMAN SERVICES,

                      Respondent.


                   RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         I.      Compensation for Vaccine Injury-Related Items:

              On March 20, 2017, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner, Donna Huddy, suffered an injury that is compensable under the National Childhood

Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§300aa-1 to -34. Accordingly, on March

22, 2017, the Chief Special Master issued a Ruling on Entitlement.

              Respondent now proffers that, based on the evidence of record, petitioner should be

awarded $131,280.57, consisting of $122,500.00 for pain and suffering, $1,780.57 for past

unreimbursed expenses, and $7,000.00 for lost wages. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner

agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.


                                                      1
   II.      Form of the Award:

         The parties recommend that the compensation provided to Donna Huddy should be made

through a lump sum payment as described below, and they request that the Chief Special

Master’s decision and the Court’s judgment award the following:

         A lump sum payment of $131,280.57 in the form of a check payable to petitioner, Donna
         Huddy.

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                       Respectfully submitted,

                                       CHAD A. READLER
                                       Acting Assistant Attorney General

                                       C. SALVATORE D’ALESSIO
                                       Acting Director
                                       Torts Branch, Civil Division

                                       CATHARINE E. REEVES
                                       Deputy Director
                                       Torts Branch, Civil Division

                                       HEATHER L. PEARLMAN
                                       Assistant Director
                                       Torts Branch, Civil Division

                                       /s/ Lynn E. Ricciardella
                                       LYNN E. RICCIARDELLA
                                       Senior Trial Attorney
                                       Torts Branch, Civil Division
                                       U.S. Department of Justice
                                       P.O. Box 146
                                       Benjamin Franklin Station
                                       Washington, D.C. 20044-0146
                                       Tel.: (202) 616-4356

         Dated: August 22, 2018




                                                  2